Citation Nr: 1205167	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-46 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disorders.

2.  Entitlement to an initial compensable evaluation for residual neck scarring.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder sprain.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder sprain.

5.  Entitlement to an initial evaluation in excess of 20 percent for status post lumbar fusion and stimulator placement with residual nondisfiguring scars and degenerative arthritis (lumbar spine disability) from August 1, 2008 to March 12, 2010. 

6.  Entitlement to an initial evaluation in excess of 40 percent for status post lumbar fusion and stimulator placement with residual nondisfiguring scars and degenerative arthritis (lumbar spine disability) as of March 12, 2010.

7.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative arthritis.

8.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.

9.  Entitlement to an initial evaluation in excess of 10 percent for left carpel tunnel syndrome.

10.  Entitlement to an initial evaluation in excess of 10 percent for right carpel tunnel syndrome.

11.  Entitlement to an initial compensable evaluation for residual scarring of the left testicle status post varicocelectomy (scarring of the left testicle).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1980 to November 1980 and from February 1987 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Board notes that the November 2008 rating decision denied service connection for bilateral ankle disorders but granted service connection for the lumbar spine, bilateral shoulders, bilateral knee, bilateral carpel tunnel syndrome, residual neck scarring and scarring of the left testicle disabilities.  That rating decision assigned a 20 percent evaluation for the lumbar spine disability, 10 percent evaluations for the bilateral knee and shoulder disabilities, and noncompensable evaluations for the bilateral carpel tunnel syndrome, residual scarring of the neck and scarring of the left testicle; all of those respective disability ratings were assigned effective August 1, 2008-the date following the Veteran's discharge from service.  The Veteran timely appealed the above noted issues.

During the pendency of the appeal, in an April 2010 rating decision, the RO granted increased evaluations to 10 percent for the bilateral carpel tunnel syndrome throughout the appeal period and a 40 percent disability rating for his lumbar spine disability, beginning March 12, 2010.  The Board is cognizant of this grant of benefits and has recharacterized the issues on appeal, as shown above, in order to comport with such.

The Veteran and his spouse testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in June 2011.  The Veteran also previously testified at a hearing before a Decision Review Officer (DRO hearing) in March 2010.  Transcripts of both hearings are associated with the claims file.

The issues of service connection for bilateral ankle disorders and increased evaluation claims for lumbar spine, bilateral knee, bilateral carpel tunnel syndrome, and residual scarring of the left testicle are addressed in the REMAND portion of the decision below and are REMANDED to the RO in Salt Lake City, Utah.


FINDING OF FACT

On June 22, 2011, prior to the promulgation of a decision in the appeal and during his hearing before the undersigned on the same date, the Veteran requested a withdrawal of the appeal on his claims of entitlement to an initial compensable evaluation for residual neck scarring and initial evaluations in excess of 10 percent for left and right shoulder sprains.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to an initial compensable evaluation for residual neck scarring and initial evaluations in excess of 10 percent for right and left shoulder sprains have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

During his hearing before the undersigned in June 2011, the Veteran expressed his wish to withdraw the issues of increased evaluation for residual neck scarring and right and left shoulder sprains.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of law or fact for appellate consideration in this case regarding the issues of increased evaluation for residual neck scarring or right and left shoulder sprains.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and they are dismissed.


ORDER

The claim of entitlement to an initial compensable evaluation for residual neck scarring is dismissed. 

The claim of entitlement to an initial evaluation in excess of 10 percent for a right shoulder sprain is dismissed.

The claim of entitlement to an initial evaluation in excess of 10 percent for a left shoulder sprain is dismissed.



REMAND

Initially, the Board notes that the Veteran was sent correspondence under the Veterans Claims Assistance Act of 2000 (VCAA) in what appears to be March 2008, which provided the Veteran with notice and information regarding the BDD program, generalized information as to what substantiates a claim, disability ratings and effective dates.  However, the Board cannot tell from the electronic record as to whether the Veteran has ever received any fully compliant VCAA notice in regards to his claim of service connection for bilateral ankle disorders on appeal.  Thus, on remand the Board finds that VCAA notice, fully compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), should be sent to the Veteran.

Additionally, the Veteran indicated in his hearing that he has sought treatment for his various disabilities with VA, TRICARE or and private treatment providers since discharge from service.  The Board notes that no VA treatment records are of record.  Also, TRICARE records are of record from August 2008 to March 2009, but no later.  TRICARE is a federal program operated by the Department of Defense for retirees and dependents. Thus, the Board finds that all of the above claims must be remand in order for attempts to obtain and associate VA, TRICARE and private treatment records with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Moreover, the Board finds that a new VA examination is necessary for the disabilities on appeal.  First, the Veteran's ankles were noted as having resolved bilateral ankles sprains in his March 2008 VA examination.  However, at his June 2011 hearing, the Veteran indicated that he has bilateral ankle problems and that such are due to tripping and falling on a run in Okinawa, and such a trip and fall is confirmed in the Veteran's service treatment records.  Accordingly, the Board finds that another VA examination is necessary at this time in order to determine what disorder, if any, is presented in the Veteran's bilateral ankles and whether such disorder, if such exists, is related to military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As to the lumbar spine, the Board notes that the Veteran has asked for separate evaluations for his scarring on his lumbar spine, which he stated was painful and adhered to the underlying skin in his back.  The Board notes that the Veteran's last VA examination in March 2010, did not address any scarring of the lumbar spine.  If an examination report does not contain sufficient detail, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  Accordingly, the Board finds that another VA examination should be afforded to the Veteran.  

Finally, as to the carpel tunnel syndrome and left testicle scarring issues, the Board notes that the last VA examinations of records are from March 2008; as such examinations are approximately 4 years old at this time, the Board finds that new examinations should be afforded the Veteran for those disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Similarly, a new VA examination is warranted to rate the current severity of his bilateral knee arthritis.  

Accordingly, the case is REMANDED to the RO in Salt Lake City, Utah for the following action:

1.  Send the Veteran appropriate VCAA notice with respect to his claim of service connection for bilateral ankle disorders.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under the requirements of the VCAA, this letter should (1) notify the veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate his service connection claim for a bilateral ankle disorder; (2) notify the veteran of what information or evidence that he should provide; and (3) notify him of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

2.  Obtain any relevant VA treatment records from the Omaha VA Medical Center, or any other VA medical facility that may have treated the Veteran, since discharge from military service and associate those documents with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain any relevant TRICARE records from any such facility that may have treated the Veteran since March 2009 and associate those documents with the claims file.  The Veteran states that he received additional TRICARE treatment at Ehrling Bergquist Hospital at Offutt Air Force Base, Nebraska.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  Ask the Veteran for information regarding any treatment he may have received for his claimed disabilities since military service, to include Nebraska Orthopedics and the names and locations of any other private treatment providers.  After securing any necessary release forms, attempt to obtain and associate those identified documents with the claims file.

5.  Schedule the Veteran for VA examination to determine whether his claimed bilateral ankle disorders are related to military service or his service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including X-rays, should be conducted and the results reported in detail.  THIS IS A VIRTUAL VA PAPERLESS APPEAL AND THE VA EXAMINER MUST HAVE ACCESS TO THE ELECTRONIC C-FILE.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any bilateral ankle disorders found, including any arthritic condition thereof.  The examiner should be aware of the March 2008 VA examination report that stated the Veteran's ankle disorder had resolved. 

The examiner should then state whether any bilateral ankle disorders found more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include the noted right ankle injury while running in Okinawa in October 1999.  In making this determination, the examiner must take a full history from the Veteran. If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.

The examiner should also state whether any bilateral ankle disorders more likely, less likely or at least as likely as not is caused by or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities, including his:

(a) Lumbar spine disability;
(b) Bilateral knee disabilities; 
(c) Bilateral feet disabilities, including plantar fasciitis, pes cavus, hammertoes and hallux valgus; and, 
(d) Any service-related ankle disability, if found above.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including X-rays, and the results reported in detail.  THIS IS A VIRTUAL VA PAPERLESS APPEAL AND THE VA EXAMINER MUST HAVE ACCESS TO THE ELECTRONIC C-FILE.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the Veteran's bilateral knee extension, flexion, and any ankylosis, lateral instability or subluxation, or arthritis of the knees.  The examiner should state that all range of motion testing was done with a goniometer.  The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.  The examiner should so comment as to any additional pain, weakness, fatigability, lack of endurance, or incoordination which affects the Veteran's knees.  Additional loss of motion with repetitive movement should be noted in degrees.

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the left knee. If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe. If instability is not found, the examiner should state as such. 

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his lumbar spine disability with residual scarring.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including X-rays, and the results reported in detail.  THIS IS A VIRTUAL VA PAPERLESS APPEAL AND THE VA EXAMINER MUST HAVE ACCESS TO THE ELECTRONIC C-FILE.  

Following review of the claims file and examination of the Veteran, the VA examiner should conduct range of motion testing of the Veteran's lumbar spine and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also comment as to any favorable or unfavorable ankylosis of the entire thoracolumbar spine.  

The examiner should also discuss whether the Veteran has intervertebral disc syndrome, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.  (Note:  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

As to low back scars, the examiner should additionally address any current scarring of the Veteran's lumbar spine associated with his disability, and comment as to the number of scars that are present and the areas of exposed and total body area such cover.  The examiner should discuss if such scars are painful, unstable, superficial and nonlinear, or deep.  The examiner should also state whether such scarring causes limited motion, and if so express such loss in a specific number of degrees, if possible.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral carpel tunnel syndrome/wrist disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays and EMG's, and the results reported in detail.  THIS IS A VIRTUAL VA PAPERLESS APPEAL AND THE VA EXAMINER MUST HAVE ACCESS TO THE ELECTRONIC C-FILE.  

Following review of the claims file and examination of the Veteran, the VA examiner should conduct range of motion testing of the Veteran's bilateral wrists and carpel tunnel syndrome and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  

The examiner should also discuss the Veteran's lay evidence of arm and hand numbness, and should state whether the Veteran's bilateral carpel tunnel syndrome is more closely approximate to complete or incomplete paralysis of the median nerve, and if incomplete, whether such paralysis is mild, moderate or severe in nature.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Schedule the Veteran for a VA examination to determine the current nature and severity of his scarring of his left testicle.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  THIS IS A VIRTUAL VA PAPERLESS APPEAL AND THE VA EXAMINER MUST HAVE ACCESS TO THE ELECTRONIC C-FILE.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the number of scars that are present and the areas of exposed and total body area such cover.  The examiner should discuss if such scars are painful, unstable, superficial and nonlinear, or deep.  The examiner should also state whether such scarring causes limited motion.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

10.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

11.  Following the above development, the RO should review the claims file and readjudicate the Veteran's claims of service connection for bilateral ankle disorders, and increased evaluations for his lumbar spine with residual scarring, bilateral knee, bilateral carpel tunnel and left testicle scarring.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


